Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Status of the Claims
This action is in response to applicant’s filing on December 17, 2020.  Claims 1-20 are pending.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. US 10,873,839 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because one having the claims in the present application would have been an obvious variant to one having ordinary skill in the art as both set.  That is, both sets of claims significantly overlap in scope with slight changes between the two, yet not enough to be patentably distinct from one another. 

Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure:
Zhang et al., US 2018/0240045 A1 teaches systems and methods for allocating a plurality of orders. The systems may perform the methods to obtain a plurality of orders, wherein each order may be associated with a request of a service and include a plurality of features; determine matching information of the plurality of orders based on the features of the plurality of orders; determine a set of sharable orders based on the matching information; allocate the set of sharable orders, wherein the allocation may result in a maximum profit value associated with a combination of at least two sharable orders of the set of sharable orders; and send the combination of the at least two sharable orders to a service provider.
Varoglu et al., US 2014/0082069 A1teaches ride-sharing transportation arrangements can be electronically coordinated between members of a social group. The coordination can involve allowing members to electronically request or offer rides, gathering information pertinent to the ride share (e.g., a current or home location or a suspected destination location based on invitation response), generating proposed ride-sharing transportation routes, and sequentially presenting the proposed routes to members in order to arrive at an agreeable arrangement without unduly bothering involved members. Ride-sharing can thus be promoted due to the ease of the coordination, ride-sharers' familiarity and comfort with each other, and potentially, due to ride-sharers' overlap in destination locations.
Zhang nor Varoglu, alone or in combination, do not appear to teach transmitting the first data to the first user device without transmitting data corresponding to the second destination location to the first user device, the first data enabling the first user device to display a first graphic indicator of the first destination location on a first map user interface; and transmitting the second data to the second user device without transmitting data corresponding to the first destination location to the second user device, the second data enabling the second user device to display a second graphic indicator of the second destination location on a second map user interface in conjunction with the other claim limitations.  

Allowable Subject Matter
Claims 1-20 would be allowable if rewritten or amended to overcome the Double Patenting rejection set forth in this Office action.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN P SWEENEY whose telephone number is (313)446-4906. The examiner can normally be reached on Monday-Thursday from 7:30AM to 5:00PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James J. Lee, can be reached at telephone number 571-270-5965. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

/BRIAN P SWEENEY/               Primary Examiner, Art Unit 3668